DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 31-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention requires an exhaled air blocking surface, an air suction intake located with a lower one half of the exhaled air collector, and does not explicitly recite the structure of a “exhaled air purification chamber.”  Thus, the invention has a different design scope than the originally presented claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
The Examiner has reviewed the priority documents for the instant application and has concluded that the earliest effective filing date for the full scope of subject matter of claim 1 is possibly found in 63/173443.  Therefore, the effective filing date for claim 1 has been determined to be 11 April 2021 at the very earliest.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an exhaled air purification chamber” and “air suction intakes” in claim 1.  With regard to the limitation of “air suction intakes,” the term “intakes” is a generic placeholder that is coupled with the functional language of “air suction” and the limitation does not recite sufficient structure to perform the act of suctioning air.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 8-11, 13, 15-16, 18-21,23-24 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1, the specification does not contain original support for the limitation of “the fixed open front comprises a fixed opening having a height that is about 50% or greater than a height of the back of the exhaled air collector.”  At best, the figures depict a relationship between the height of the fixed opening and the back of the exhaled air collector, but proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale.  See MPEP § 2125.  Thus, the limitation is wholly unsupported by the original filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 8-11, 13, 15-16, 18-21,23-24 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear how to interpret the phrase of “about 50% or greater” in lines 3-4.  It is unclear if the phrase means that the height of the fixed opening is at least 50% of the height of the height of the back of the exhaled air collector or that the fixed opening is at least 50% greater (i.e. 150%) than the height of the back of the exhaled air collector.  For the purpose of examination, the phrase will be given the broadest reasonable interpretation.
In regard to claim 2, it is unclear how the structure of “a recessed exhaled air blocking surface” relates to the structure of the exhaled air collector having “two sides, a top, a bottom, a back and fixed open front” as it is unclear whether the structure is in addition to recited faces or further defining one of the faces.  For the purpose of examination, the limitation is viewed as explicitly reciting that --the back of the exhaled air collector comprises a recessed exhaled air blocking surface--.
In regard to claim 4, it is unclear what constitutes “actively or passively” collecting the exhaled air of the user as claim 1 now requires “one or more air suction intakes” which invokes §112(f).  Thus, as claim 1 now requires structure which actively suctions air within the exhaled air collector, it is unclear how the structure can collect air “passively” with such an additional structure required therein.     
In regard to claim 29, it is unclear if the structure of “an air suction intake” is one of the “one or more air suction intakes” as recited in claim 1 or an additional structure.  For the purpose of examination, the limitation is interpreted as --one of the one or more air suction intakes--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 4, the claim fails to include all the limitations of the claim upon which it depends as claim 1 requires “one or more air suction intakes” in, at, on or within the exhaled air collector and claim 4 recites that the exhaled air collector “actively or passively” collects exhaled air.  Thus, as the claim recites that the collection can be done “passively,” which would be interpreted as being without structure for inducing an airflow, the claim fails to include the active structures required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 11, 15-16, 18, 23-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Qassem (US 2011/0155150).
In regard to claims 1-2 and 15, Al-Qassem discloses an exhaled air purification system (air smoke refresher) comprising an exhaled air collector (the enclosed space above ash tray 35) having two sides, a top, a bottom, a back forming a recessed exhaled air blocking surface and a fixed open front (see Figure In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In regard to claim 4, it is viewed that the exhaled air collector actively and passively collects the exhaled air the user sitting or standing in front of or near the exhaled air collector as the fan 40 would necessarily draw air into the enclosed space above the ash tray 35.
In regard to claim 5, it is viewed that the exhaled air collector is capable of having all or part of a laptop computer, a desktop computer, a holographic system, a projection system, an electronic display, 
In regard to claim 11, it is viewed that the surrounding structure of the casing 5 would necessarily function in an equivalent manner to an acoustic silencer or muffler as the casing would absorb or block acoustic waves.  See Figure 2.
In regard to claim 16, Al-Qassem teaches that a second exhaled air collector (air intake and fan 30) moves or directs the collected exhaled air to the exhaled air purification chamber to filter to collected exhaled air received from the exhaled air collector and/or the second exhaled air collector.  See Figure 2 and [0037].
In regard to claims 18 and 29, Al-Qassem discloses wherein the exhaled air collector (the enclosed space above ash tray 35) contains a first section of the exhaled air purification chamber (the air inlet 10 to the conduit to the fan 50), wherein the first section of the exhaled air purification comprises the exhaled air suction intake (air inlet 10) and makes up part of the back of the exhaled air collector, wherein a second section of the exhaled air purification chamber (such as the filters 60,70,80) is located outside of the exhaled air collector, and wherein the second section comprises an air outlet (outlet 120) that exhausts cleaned air.  See Figure 1.
In regard to claim 23, Al-Qassem is silent in regard to the CADR and noise level of the device.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Thus, it is viewed that the apparatus of Al-Qassem is capable 
In regard to claims 24 and 27-28, the device of Al-Qassem is capable of being positioned on top of a desktop or a tabletop and can thus be located at a distance removed from a chair, seat, bench or sitting apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem.
In regard to claim 8, Al-Qassem does not disclose wherein the exhaled air collector comprises one or more fans blowing air downwards towards the one or more suction intakes. Al-Qassem does disclose wherein upper fan 40 is capable of sucking the smoke, and thus all the air, within the air collector space (the internal space surrounding ash tray 35) so that no smoke exits the space.  See [0037], [0044] and Figures 1, 2 and 4.  Thus, fan 40 is clearly capable of operating such that all air from the space is suctioned towards the fan.
Therefore, it would have been within the ambit of one of ordinary skill in the art to have further arranged a downwardly directed fan within the air collector space of the device of Al-Qassem without creating any new or unexpected results as the modification merely constitutes the obvious duplication and rearrangement of parts as the fan 40 is capable of suctioning all the air from the enclosed space above the ash tray.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).   
In regard to claim 13, Al-Qassem does not explicitly disclose that material forming the exhaled air collector structure.  Al-Qassem does disclose that the materials used for the device are deemed readily apparent and obvious to one skilled in the art.  See [0048].  Further, the Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the structure of the exhaled air collector from one or a combination of the claimed materials without creating any new or unexpected results as such materials would be suitable for performing the intended operation of the device.
In regard to claim 23, Al-Qassem is silent in regard to the CADR and noise level of the device as noted above.  It is further noted that the criticality of the claimed CADR and noise level has not been established by the specification.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CADR and noise level of the device of Al-Qassem for the purpose of providing a device with a desired air cleaning ability and noise level without creating any new or unexpected results.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem in view of Kinoshita et al. (JP 2004113561A and English-language Machine Translation as provided on IDS 6/24/21; hereinafter “Kinoshita”).
In regard to claims 9-10, Al-Qassem is silent in regard to a sensor.
Kinoshita discloses an exhaled air purification device comprising an exhaled air collector (suction port formed in the backrest 4 of chair 3 or formed in the pedestal 2) and an exhaled air purification chamber (fan filter unit 5 or fan filter unit 7), wherein the exhaled air purification chamber is one or more of attached to or adjacent to the exhaled air collector, or wherein the exhaled air purification chamber is located completely or partially within the exhaled air collector, and wherein the exhaled air collector comprises an open front (back surface of backrest or top surface of pedestal 2).  See Figures 1-3.   Kinoshita further discloses that the device comprises an infrared sensor (detection means 15), wherein the sensor causes the exhaled air purification device to turn on when an individual is near and turn off when a human is not near to the device.  See Figure 4 and the second to last paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the infrared sensor of Kinoshita with the system of Al-Qassem for the purpose of automatically turning the device on and off based on the detection of a person proximal to the device.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem in view of Darcie et al. (US 10,680,124; hereinafter “Darcie”).
In regard to claims 19-21, Al-Qassem is silent in regard to an exhaled air analyzer.
Darcie discloses an exhaled air analyzer (THz spectrometers) which is capable detecting conditions indicative of disease of presence of alcohol (ethanol) by detecting volatile compounds in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the analyzer of Darcie with the system of Al-Qassem for the purpose of providing analysis of the exhaled air of a human such that disease and intoxicating chemicals can be detected.

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem in view of Al-Zeer et al. (US 9,981,056; hereinafter “Al-Zeer”).
In regard to claims 26 and 30, Al-Qassem is silent in regard to the claimed sensors and to wherein the device can communicate an alert.
Al-Zeer discloses an air treatment system which can alert a user when filter media should be replaced.  The device further includes a disinfecting portion 14 which includes a UV light source 60 and microbial material (photocatalytic material 44) for treating air and a UV sensor for detecting the emitted light.  See claim 21 and col. 7, lines 13-32 and 45-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disinfecting portion and UV sensor of Al-Zeer with the system of Al-Qassem for the purpose of including active disinfection of air within the device and monitoring the disinfection treatment.  Further, it would have been obvious to have included the alert system of Al-Zeer with the device of Al-Qassem for the purpose of alerting a user when filter media is in need of replacement.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774